AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________

DONALD J. TRUMP, Candidate for President
of the United States of America,                               )
                             Plaintiff                         )
                  v.                                           )      Case No. 2:20-cv-01785-BHL
THE WISCONSIN ELECTIONS COMMISSION, et al.,                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Movant - Democratic
         Intervenor/Amicus    National Committee
                           Democratic  National Committee                                                              .


Date:          12/07/2020                                                                s/ Jamie S. Dycus
                                                                                         Attorney’s signature


                                                                                          Jamie S. Dycus
                                                                                     Printed name and bar number
                                                                                       7 World Trade Center
                                                                                       250 Greenwich Street
                                                                                       New York, NY 10007

                                                                                               Address

                                                                                  Jamie.Dycus@wilmerhale.com
                                                                                            E-mail address

                                                                                          (212) 937-7236
                                                                                          Telephone number

                                                                                          (212) 230-8888
                                                                                             FAX number
